EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Zviel on 18 February 2022.
The application has been amended as follows: 
In the claims:
1.	(Previously Presented)
2-3. 	(Original)
4-5.	(Cancelled)
6.	(Previously Presented)
7. 	(Original)
8.	(Cancelled)
9-11. 	(Original)
12.	(Previously Presented)
13-14.	(Cancelled)
15.	(Previously Presented)
16. 	(Original)

19-20.	(Previously Presented)
21.	(Currently Amended): The switching device according to claim1 and wherein said clock circuitry is physically located proximate to said packet processing circuitry.
22.	(Currently Amended): The method according to claim12and wherein said clock circuitry is physically located proximate to said packet processing circuitry.
23.	(Previously Presented)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664. The examiner can normally be reached Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/CHRISTINE T DUONG/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        02/18/2022